UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 R.S., et al.,
                                Plaintiffs,
                                                                  21-CV-2257 (JPO)
                     -v-
                                                                       ORDER
 NEW YORK CITY DEPARTMENT OF
 EDUCATION, et al.,
                     Defendants.



J. PAUL OETKEN, District Judge:

        In light of the permanent injunction granted on June 17, 2021 (Dkt. No. 22), the Clerk of

Court is directed to close this case.

        SO ORDERED.


Dated: July 2, 2021
       New York, New York

                                              ____________________________________
                                                         J. PAUL OETKEN
                                                     United States District Judge
